BLACK, Circuit Judge, specially concurring:


      Although I agree with the majority opinion, I would confine

the discussion to those legal concepts directly implicated by the

instant facts.    The legal principles that control this dispute are

familiar and do not require extended explication.                       Under the

McDonnell Douglas framework, a presumption of discrimination arises

if a Title VII plaintiff succeeds in establishing a prima facie

case.    Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248,

254, 101 S. Ct. 1089, 1094 (1981).             The defendant may rebut the

presumption by articulating a legitimate, nondiscriminatory reason

for the challenged employment decision.              Id. at 254-55, 101 S. Ct.

at 1094-95.     At that point, the presumption disappears from the

case, leaving the plaintiff with the ultimate burden of convincing

the factfinder that a discriminatory reason more likely than not

motivated the employment action.           Id. at 256, 101 S. Ct. at 1095.

The   plaintiff   may       shoulder   this    burden       either    directly   by

persuading the factfinder that a discriminatory reason motivated

the employer or indirectly by showing that the employer's proffered

explanation is unworthy of credence.               Id.
      The   majority    opinion     properly       applied    these    fundamental

principles    when     it    determined    that      Combs    failed    to   adduce

sufficient evidence to withstand Meadowcraft's motions for judgment

as a matter of law.         The evidence offered by Combs would not permit

a reasonable trier of fact to find either that a discriminatory

reason      motivated        Meadowcraft      or     that     the      legitimate,

nondiscriminatory reasons proffered were not worthy of belief.

Undisputed evidence established that Walker had superior managerial
experience, and Combs offered no evidence tending to undermine the

veracity of Meadowcraft's claimed reliance on this factor.




                                2